UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant☒ Filed by a party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☒ Definitive Additional Materials ☐ Soliciting Material Pursuant to Rule 14a-12 RUSH ENTERPRISES , INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): ☒ No fee required ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1 ) Title of each class of securities to which transaction applies: (2 ) Aggregate number of securities to which transaction applies: (3 ) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4 ) Proposed maximum aggregate value of transaction: (5 ) Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1 ) Amount Previously Paid: (2 ) Form, Schedule or Registration Statement No.: (3 ) Filing Party: (4 ) Date Filed: Rush Enterprises, Inc. outh New Braunfels, TX Supplemental Information Regarding Proposal 2 (Approval of the Amendment and Restatement of the 2007 Long-Term Incentive Plan ) This additional proxy material is being filed to supplement the disclosure concerning the amendment and restatement of the Rush Enterprises, Inc. 2007 Long-Term Incentive Plan (the “2007 LTIP”) discussed in Proposal 2 of our Proxy Statement filed with the Securities and Exchange Commission on April4, 2017, and as amended on May 1, 2017 (the “Proxy Statement”). THIS SUPPLEMENT SHOULD BE READ IN CONJUNCTION WITH THE PROXY STATEMENT. Supplemental Disclosure Concerning Proposal 2 Institutional Shareholder Services (“ISS”) has recommended that our shareholders vote against Proposal 2 due in part to the following key factors: (i) the plan contained a liberal change of control vesting risk, (ii) the plan’s cost was excessive, and (iii) the plan permitted liberal recycling of shares. See the amendment to the Company’s definitive proxy statement filed with the Securities and Exchange Commission on May 1, 2017, for further information on the amendments that the Company recently made to the 2007 LTIP. ISS calculated the potential cost of the 2007 LTIP using its proprietary shareholder value transfer (“SVT”) model. ISS’ SVT model considers, among other data points, (i)the number of new shares of common stock requested under the plan, (ii)the number of shares of common stock available for future awards under the plan, and (iii)the number of shares of common stock subject to awards outstanding under the plan. In response to ISS’ additional information request, the table below provides current information (as of March 15, 2017) on (i) the number of shares of Class A and Class B Common Stock available for issuance under the 2007 LTIP, (ii) the number of Class A and Class B stock options and restricted stock units outstanding under the 2007 LTIP, (iii) the number of outstanding shares of Class A and Class B Common Stock, and (iv) the weighted average remaining term and exercise price of stock options issued and outstanding under the 2007 LTIP. Number of Shares as of March 15, 2017 Shares of Class A Common Stock Available for Future Awards under the 2007 LTIP Shares of Class B Common Stock Available for Future Awards under the 2007 LTIP Outstanding Options to Purchase Class A Common Stock issued under the 2007 LTIP (
